Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10437879. 
Claim 1 of ‘879 teaches all the elements of instant claim 1 except “the image corresponding to the region of the second multi-view digital media representation.” See chart below. 
However, Lester teaches “the image corresponding to the region of the second multi-view digital media representation” in Fig. 6D 609 (corresponding image); Fig. 6C item 606b (multi-view digital media representation). 
It would have been obvious to modify the transmitting an image to include “the image corresponding to the region of the second multi-view digital media representation” as taught by Lester (US 2017/0249339). The motivation would have been to provide a user relevant, accurate search results. 
U.S. Patent No. 10437879.
Instant
1. A method comprising; receiving a visual search query, the visual search query including a first multi-view digital media representation of an object to be searched; wherein the first multi-view digital media representation of the object includes spatial information, scale information, and a plurality of different viewpoint images of the object, and wherein the first multi-view digital media representation of the object is capable of being displayed as a three-dimensional model on a display device; 
comparing the first multi-view digital media representation to a plurality of stored multi-view digital media representations by comparing spatial information and scale information of the first multi-view digital media representation to spatial information and scale information of the stored multi-view digital media representations, wherein the stored multi-view digital media representations include a second multi-view digital media representation generated by aggregating spatial information, scale information, and a plurality of different viewpoint images 
(MVDMR) of an object to be searched the first multi-view digital media representation of the object being capable of being displayed as a three-dimensional model on a display device 




 comparing the first multi-view digital media representation to a plurality of stored multi- view digital media representations wherein the stored multi-view digital media representations include a second multi-view digital media representation
 









generating a correspondence measure indicating the degree of similarity between the first multi-view digital media representation and a region of the second multi-view digital media representation 
and transmitting an image associated with the second multi-view digital media representation in response to the visual search query, the image corresponding to the region of the second multi-view digital media representation 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holzer (US 20150130799). 
With respect to claim 1, Holzer (US 20150130799) teaches “1. (Currently Amended) A method comprising; processing a visual search query, the visual search query including a first multi-view digital media representation (MVDMR) of an object to be searched” in ¶ 86
ore specifically, although a single viewpoint may be ambiguous to adequately describe a three-dimensional object, multiple views of the object can provide more specific and detailed information. These multiple views can provide enough information to allow a visual search query to yield more accurate search results. Because a surround view provides views from many sides of an object, distinctive views that are appropriate for search can be selected from the surround view or requested from a user if a distinctive view is not available. For instance, if the data captured or otherwise provided is not sufficient to allow recognition or generation of the object or scene of interest with a sufficiently high certainty, a capturing system can guide a user to continue moving the capturing device or provide additional image data. In particular embodiments, if a surround view is determined to need additional views to produce a more accurate model, a user may be prompted to provide additional images. 
“the first multi-view digital media representation of the object being capable of being displayed as a three-dimensional model on a display device” in ¶ 86
[0086] According to various embodiments, a surround view is generated from a set of images. These images can be captured by a user intending to produce a surround view or retrieved from storage, depending on the application. Because a surround view is not limited or restricted with respect to a certain amount of visibility, it can provide significantly more visual information about different views of an object or scene. More specifically, although a single viewpoint may be ambiguous to adequately describe a three-dimensional object, multiple views of the object can provide more specific and detailed information. These multiple views can provide enough information to allow a visual search query to yield more accurate search results. Because a surround view provides views from many sides of an object, distinctive views that are appropriate for search can be selected from the surround view or requested from a user if a distinctive view is not available. For instance, if the data captured or otherwise provided is not sufficient to allow recognition or generation of the object 
“comparing the first multi-view digital media representation to a plurality of stored multi- view digital media representations” in ¶ 129 
[0129] With reference to FIG. 19, shown is one example of a process for providing visual search of an object 1900, where the search query includes a surround view of the object and the data searched includes three-dimensional models. At 1902, a visual search query that includes a first surround view is received. This first surround view is then compared to stored surround views at 1904. In some embodiments, this comparison can include extracting first measurement information for the object in the first surround view and comparing it to second measurement information extracted from the one or more stored surround views. For instance, this type of measurement information can be used for searching items such as clothing, shoes, or accessories. 
[0134] In the present example, the object view(s) are then compared to stored images at 2006. In some embodiments, one or more of the stored images can be extracted from stored surround views. These stored surround views can be retrieved from a database in some examples. In various examples, comparing the one or more object views to the stored images includes comparing the shape of the object in the surround view to the stored images. In other examples, comparing the one or more object views to the stored images includes comparing the appearance of the object in the surround view to the stored images. Furthermore, comparing the one or more object views to the stored images can include comparing the texture of the object in the surround view to the stored images. In some embodiments, comparing the one or more object views to the stored images includes comparing the context of the object in the surround view to the stored images. Of course any of these criteria for comparison can be used in conjunction with each other. 
“wherein the stored multi-view digital media representations include a second multi-view digital media representation”
[0035] According to various embodiments of the present invention, a surround view is a multi-view interactive digital media representation. With reference to FIG. 1, shown is one example of a surround view acquisition system 100. In the present example embodiment, the surround view acquisition system 100 is depicted in a flow sequence that can be used to generate a surround view. According to various embodiments, the data used to generate a surround view can come from a variety of sources. In particular, data such as, but not limited to two-dimensional (2D) images 104 can be used to generate a surround view. These 2D images can include color image data streams such as multiple image sequences, video data, etc., or multiple images in any of various formats for images, depending on the application. Another source of data that can be used to generate a surround view includes location information 106. This location information 106 can be obtained from sources such as accelerometers, gyroscopes, magnetometers, GPS, WiFi, IMU-like systems (Inertial Measurement Unit systems), and the like. Yet another source of data that can be used to generate a surround view can include depth images 108. These depth images can include depth, 3D, or disparity image data streams, and the like, and can be captured by devices such as, but not limited to, stereo cameras, time-of-flight cameras, three-dimensional cameras, and the like. 
[0129] With reference to FIG. 19, shown is one example of a process for providing visual search of an object 1900, where the search query includes a surround view of the object and the data searched includes three-dimensional models. At 1902, a visual search query that includes a first surround view is received. This first surround view is then compared to stored surround views at 1904. In some embodiments, this comparison can include extracting first measurement information for the object in the first surround view and comparing it to second measurement information extracted from the one or more stored surround views. For instance, this type of measurement information can be used for searching items such as clothing, shoes, or accessories. 

[0134] In the present example, the object view(s) are then compared to stored images at 2006. In some embodiments, one or more of the stored images can be extracted from stored surround views. These stored surround views can be retrieved from a database in some examples. In various examples, comparing the one or more object views to the stored images includes comparing the shape of the object in the surround view to the stored images. In other examples, comparing the one or more object views to the stored images includes comparing the appearance of the object in the surround view to the 
“generating a correspondence measure indicating the degree of similarity between the first multi-view digital media representation and a region of the second multi-view digital media representation” in Fig. 21 
[0137] Although the previous examples of visual search include using surround views as search queries, it may also be useful to provide search queries for two-dimensional images in some embodiments. With reference to FIG. 22, shown is an example of a process for providing visual search of an object 2200, where the search query includes a two-dimensional view of the object and the data searched includes surround view(s). At 2202, a visual search query that includes a two-dimensional view of an object to be searched is received. In some examples, the two-dimensional view is obtained from an object surround view, wherein the object surround view includes a three-dimensional model of the object. Next, the two-dimensional view is compared to surround views at 2204. In some examples, the two-dimensional view can be compared to one or more content views in the surround views. In particular, the two-dimensional view can be compared to one or more two-dimensional images extracted from the surround views from different viewing angles. According to various examples, the two-dimensional images extracted from the surround views correspond to viewing angles that provide recognition of distinctive characteristics of the content. In other examples, comparing the two-dimensional view to one or more surround views includes comparing the two-dimensional view to one or more content models. Various criteria can be used to compare the images or models such as the shape, appearance, texture, and context of the object. Of course any of these criteria for comparison can be used in conjunction with each other. 
(there must be at least one “region” that is similar in order for accurate results to be returned; For example, Fig. 13B 1312 results include at least one region; “World’s greatest dad” 3exists as a region on the cup; 
“and transmitting an image associated with the second multi-view digital media representation in response to the visual search query, the image corresponding to the region of the second multi-view digital media representation” in ¶ 124 
[0124] In addition to providing information that can be used to find a specific instance of an object, surround views are also natively suited for answering questions such as: "what other objects are similar in shape and appearance?" Similar to the top-N best matches provided in response to a web search query, a surround view can be used with object categorization and recognition algorithms to indicate the "closest matches," in various examples. 
With respect to claim 2, Holzer teaches “2. (Currently Amended) The method of claim 1, wherein the MVDMR includes depth information” in ¶ 49. 
With respect to claim 3, Holzer teaches “3. (Currently Amended) The method of claim 1, wherein the MVDMR includes visual flow between the different viewpoints” in ¶ 49. 
With respect to claim 4, Holzer teaches “4. (Currently Amended) The method of claim 1, wherein the MVDMR includes three-dimensional location information” in ¶ 48 and ¶ 49. 
With respect to claim 5, Holzer teaches “5. (Currently Amended) The method of claim 1, wherein the MVDMR includes scale information [[is]] estimated using accelerometer information obtained when capturing the first multi-view digital media representation” in ¶ 49. 
With respect to claim 6, Holzer teaches “6. (Currently Amended) The method of claim 1, wherein the MVDMR includes scale information determined using inertial measurement unit (IMU) data obtained when capturing the first multi-view digital media representation” in ¶ 49. 
With respect to claim 7, Holzer teaches “7. (Original) The method of claim 1, wherein the first multi-view digital media representation of the object further comprises three-dimensional shape information” in ¶ 93 
With respect to claim 8, Holzer teaches “8. (Original) The method of claim 1, wherein the first multi-view digital media representation of the object is compared to one or more stored multi-view digital media representations without generating a 3D model of the object” in ¶ 172 (2D compared; not 3d). 
With respect to claim 9, Holzer teaches “9. (Currently Amended) The method of claim 1, wherein the MVDMR includes a plurality of different viewpoint images obtained when capturing the second multi-view digital media representation” in ¶ 153 (“. . . various angles or viewpoints. . . “); ¶ 176 (“. . . different viewing angles. . .”).
With respect to claim 10, Holzer teaches “10. (Original) The method of claim 1, wherein comparing the first multi-view digital media representation to a plurality of stored multi-view digital media representations further comprises performing selective visual search by comparing an area of focus in the first multi-view digital media representation to the plurality of stored multi-view digital media representations, the area of focus selected by a user submitting the visual search” in Fig. 13 A item 1302 and 13 B item 1310 (area of focus is the surface of the white cup for the query object and the resulting objects). 
With respect to claim 11, Holzer teaches “11. (Original) The method of claim 1, wherein comparing the first multi-view digital media representation to a plurality of stored multi-view digital media representations further comprises performing a parameterized visual search by comparing attributes associated with the first multi- view digital media representation to attributes associated with the plurality of stored multi-view digital media representations, wherein the attributes are specified by a user submitting the visual search” in ¶ 150 (“. . .to determine the parameters of the content. . .”); Fig. 17 items 1722, 1724, 1726, and 1730 are attributes); Fig. 13A,B “world’s greatest dad” is an attribute on the face of the mug, for example). 
With respect to claim 12, Holzer teaches “12. (Original) The method of claim 11, wherein the attributes include parameter information that specify dimensions, color, texture, content/object category in various levels of detail” in ¶ 49 (color); ¶ 162 (texture; category); ¶ 122 (various details). 
With respect to claim 13, Holzer teaches “13. (Original) The method of claim 1, wherein comparing the first multi-view digital media representation to a plurality of stored multi-view digital media representations further comprises performing a viewpoint-aware visual search by comparing viewpoints associated with the first multi-view digital media representation to viewpoints associated with the plurality of stored multi- view digital media representations” in ¶130 and ¶ 134 (viewpoints compared); ¶ 168 (viewpoints compared). 
With respect to claim 14, Holzer teaches “14. (Original) The method of claim 1, wherein comparing the first multi-view digital media representation to a plurality of stored multi-view digital media representations further comprises filtering matches based on social 
With respect to claim 18, Holzer teaches “18. (Currently Amended) One or more non-transitory computer readable media having instructions stored thereon for performing a method in a database system, the method comprising: processing a visual search query, the visual search query including a first multi-view digital media representation (MVDMR) of an object to be searched” in ¶ 86 
[0086] According to various embodiments, a surround view is generated from a set of images. These images can be captured by a user intending to produce a surround view or retrieved from storage, depending on the application. Because a surround view is not limited or restricted with respect to a certain amount of visibility, it can provide significantly more visual information about different views of an object or scene. More specifically, although a single viewpoint may be ambiguous to adequately describe a three-dimensional object, multiple views of the object can provide more specific and detailed information. These multiple views can provide enough information to allow a visual search query to yield more accurate search results. Because a surround view provides views from many sides of an object, distinctive views that are appropriate for search can be selected from the surround view or requested from a user if a distinctive view is not available. For instance, if the data captured or otherwise provided is not sufficient to allow recognition or generation of the object or scene of interest with a sufficiently high certainty, a capturing system can guide a user to continue moving the capturing device or provide additional image data. In particular embodiments, if a surround view is determined to need additional views to produce a more accurate model, a user may be prompted to provide additional images.
 “wherein the first multi view digital media representation of the object includes spatial information, scale information, and a plurality of different viewpoint images of the object” in ¶ 86
ore specifically, although a single viewpoint may be ambiguous to adequately describe a three-dimensional object, multiple views of the object can provide more specific and detailed information. These multiple views can provide enough information to allow a visual search query to yield more accurate search results. Because a surround view provides views from many sides of an object, distinctive views that are appropriate for search can be selected from the surround view or requested from a user if a distinctive view is not available. For instance, if the data captured or otherwise provided is not sufficient to allow recognition or generation of the object or scene of interest with a sufficiently high certainty, a capturing system can guide a user to continue moving the capturing device or provide additional image data. In particular embodiments, if a surround view is determined to need additional views to produce a more accurate model, a user may be prompted to provide additional images. 
“the first multi-view digital media representation of the object being capable of being displayed as a three-dimensional model on a display device” in 
[0086] According to various embodiments, a surround view is generated from a set of images. These images can be captured by a user intending to produce a surround view or retrieved from storage, depending on the application. Because a surround view is not limited or restricted with respect to a certain amount of visibility, it can provide significantly more visual information about different views of an object or scene. More specifically, although a single viewpoint may be ambiguous to adequately describe a three-dimensional object, multiple views of the object can provide more specific and detailed information. These multiple views can provide enough information to allow a visual search query to yield more accurate search results. Because a surround view provides views from many sides of an object, distinctive views that are appropriate for search can be selected from the surround view or requested from a user if a distinctive view is not available. For instance, if the data captured or otherwise provided is not sufficient to allow recognition or generation of the object or scene of interest with a sufficiently high certainty, a capturing system 
“comparing the first multi-view digital media representation to a plurality of stored multi- view digital media representations by comparing spatial information and scale information of the first multi view digital media representation to spatial information and scale information of the stored multi view digital media representations” in ¶ 129 
[0129] With reference to FIG. 19, shown is one example of a process for providing visual search of an object 1900, where the search query includes a surround view of the object and the data searched includes three-dimensional models. At 1902, a visual search query that includes a first surround view is received. This first surround view is then compared to stored surround views at 1904. In some embodiments, this comparison can include extracting first measurement information for the object in the first surround view and comparing it to second measurement information extracted from the one or more stored surround views. For instance, this type of measurement information can be used for searching items such as clothing, shoes, or accessories. 
[0134] In the present example, the object view(s) are then compared to stored images at 2006. In some embodiments, one or more of the stored images can be extracted from stored surround views. These stored surround views can be retrieved from a database in some examples. In various examples, comparing the one or more object views to the stored images includes comparing the shape of the object in the surround view to the stored images. In other examples, comparing the one or more object views to the stored images includes comparing the appearance of the object in the surround view to the stored images. Furthermore, comparing the one or more object views to the stored images can include comparing the texture of the object in the surround view to the stored images. In some embodiments, comparing the one or more object views to the stored images includes comparing the context of the object in the surround view to the stored images. Of course any of these criteria for comparison can be used in conjunction with each other. 
“wherein the stored multi-view digital media representations include a second multi-view digital media representation” 
According to various embodiments of the present invention, a surround view is a multi-view interactive digital media representation. With reference to FIG. 1, shown is one example of a surround view acquisition system 100. In the present example embodiment, the surround view acquisition system 100 is depicted in a flow sequence that can be used to generate a surround view. According to various embodiments, the data used to generate a surround view can come from a variety of sources. In particular, data such as, but not limited to two-dimensional (2D) images 104 can be used to generate a surround view. These 2D images can include color image data streams such as multiple image sequences, video data, etc., or multiple images in any of various formats for images, depending on the application. Another source of data that can be used to generate a surround view includes location information 106. This location information 106 can be obtained from sources such as accelerometers, gyroscopes, magnetometers, GPS, WiFi, IMU-like systems (Inertial Measurement Unit systems), and the like. Yet another source of data that can be used to generate a surround view can include depth images 108. These depth images can include depth, 3D, or disparity image data streams, and the like, and can be captured by devices such as, but not limited to, stereo cameras, time-of-flight cameras, three-dimensional cameras, and the like. 
[0129] With reference to FIG. 19, shown is one example of a process for providing visual search of an object 1900, where the search query includes a surround view of the object and the data searched includes three-dimensional models. At 1902, a visual search query that includes a first surround view is received. This first surround view is then compared to stored surround views at 1904. In some embodiments, this comparison can include extracting first measurement information for the object in the first surround view and comparing it to second measurement information extracted from the one or more stored surround views. For instance, this type of measurement information can be used for searching items such as clothing, shoes, or accessories. 
[0134] In the present example, the object view(s) are then compared to stored images at 2006. In some embodiments, one or more of the stored images can be extracted from stored surround views. These stored surround views can be retrieved from a database in some examples. In various examples, comparing the one or more object views to the stored images includes comparing the shape of the object in the surround view to the stored images. In other examples, comparing the one or more object views to the stored images includes comparing the appearance of the object in the surround view to the 
“generated by aggregating spatial information, scale information, and a plurality of different viewpoint images obtained when capturing the second multi view digital media representation” 
[0080] In the present example embodiment, cameras 904, 906, 908, 910, 912, and 914 are positioned at different locations. In some examples, these cameras 904, 906, 908, 910, 912, and 914 can be associated with independent observers. For instance, the independent observers could be audience members at a concert, show, event, etc. In other examples, cameras 904, 906, 908, 910, 912, and 914 could be placed on tripods, stands, etc. In the present embodiment, the cameras 904, 906, 908, 910, 912, and 914 are used to capture views 904a, 906a, 908a, 910a, 912a, and 914a, respectively, of an object of interest 900, with world 902 providing the background scenery. The images captured by cameras 904, 906, 908, 910, 912, and 914 can be aggregated and used together in a single surround view in some examples. Each of the cameras 904, 906, 908, 910, 912, and 914 provides a different vantage point relative to the object of interest 900, so aggregating the images from these different locations provides information about different viewing angles of the object of interest 900. In addition, cameras 904, 906, 908, 910, 912, and 914 can provide a series of images from their respective locations over a span of time, such that the surround view generated from these series of images can include temporal information and can also indicate movement over time.
“generating a correspondence measure indicating the degree of similarity between the first multi-view digital media representation and a region of the second multi-view digital media representation” in Fig. 21 
[0137] Although the previous examples of visual search include using surround views as search queries, it may also be useful to provide search queries for two-dimensional images in some embodiments. With Various criteria can be used to compare the images or models such as the shape, appearance, texture, and context of the object. Of course any of these criteria for comparison can be used in conjunction with each other. 
(there must be at least one “region” that is similar in order for accurate results to be returned; For example, Fig. 13B 1312 results include at least one region; “World’s greatest dad” exists as a region on the cup; Examiner finds that “correspondence measure” broadly includes any correspondence that indicates that something is similar to something else—Examiner thus finds that any relevant search results is a “correspondence measure”—see ¶ 124, for example); 
“and transmitting an image associated with the second multi-view digital media representation in response to the visual search query, the image corresponding to the region of the second multi-view digital media representation” in ¶ 124 
[0124] In addition to providing information that can be used to find a specific instance of an object, surround views are also natively suited for answering questions such as: "what other objects are similar in shape and appearance?" Similar to the top-N best matches provided in response to a web search query, a surround view can be used with object categorization and recognition algorithms to indicate the "closest matches," in various examples. 
With respect to claim 20, Holzer teaches “20. (Currently Amended) A system comprising one or more processors configured to cause: processing a visual search query, the visual search query including a first multi-view digital media representation (MVDMR) of an object to be searched” in ¶ 86
[0086] According to various embodiments, a surround view is generated from a set of images. These images can be captured by a user intending to produce a surround view or retrieved from storage, depending on the application. Because a surround view is not limited or restricted with respect to a certain amount of visibility, it can provide significantly more visual information about different views of an object or scene. More specifically, although a single viewpoint may be ambiguous to adequately describe a three-dimensional object, multiple views of the object can provide more specific and detailed information. These multiple views can provide enough information to allow a visual search query to yield more accurate search results. Because a surround view provides views from many sides of an object, distinctive views that are appropriate for search can be selected from the surround view or requested from a user if a distinctive view is not available. For instance, if the data captured or otherwise provided is not sufficient to allow recognition or generation of the object or scene of interest with a sufficiently high certainty, a capturing system can guide a user to continue moving the capturing device or provide additional image data. In particular embodiments, if a surround view is determined to need additional views to produce a more accurate model, a user may be prompted to provide additional images. 
“wherein the first multi view digital media representation of the object includes spatial information, scale information, and a plurality of different viewpoint images of the object” in ¶ 86
[0086] According to various embodiments, a surround view is generated from a set of images. These images can be captured by a user intending to produce a surround view or retrieved from storage, depending on the application. Because a surround view is not limited or ore specifically, although a single viewpoint may be ambiguous to adequately describe a three-dimensional object, multiple views of the object can provide more specific and detailed information. These multiple views can provide enough information to allow a visual search query to yield more accurate search results. Because a surround view provides views from many sides of an object, distinctive views that are appropriate for search can be selected from the surround view or requested from a user if a distinctive view is not available. For instance, if the data captured or otherwise provided is not sufficient to allow recognition or generation of the object or scene of interest with a sufficiently high certainty, a capturing system can guide a user to continue moving the capturing device or provide additional image data. In particular embodiments, if a surround view is determined to need additional views to produce a more accurate model, a user may be prompted to provide additional images. 
“the first multi-view digital media representation of the object being capable of being displayed as a three-dimensional model on a display device” in ¶ 86
[0086] According to various embodiments, a surround view is generated from a set of images. These images can be captured by a user intending to produce a surround view or retrieved from storage, depending on the application. Because a surround view is not limited or restricted with respect to a certain amount of visibility, it can provide significantly more visual information about different views of an object or scene. More specifically, although a single viewpoint may be ambiguous to adequately describe a three-dimensional object, multiple views of the object can provide more specific and detailed information. These multiple views can provide enough information to allow a visual search query to yield more accurate search results. Because a surround view provides views from many sides of an object, distinctive views that are appropriate for search can be selected from the surround view or requested from a user if a distinctive view is not available. For instance, if the data captured or otherwise provided is not sufficient to allow recognition or generation of the object or scene of interest with a sufficiently high certainty, a capturing system can guide a user to continue moving the capturing device or provide additional image data. In particular embodiments, if a surround view is determined to need additional views to produce a more accurate model, a user may be prompted to provide additional images. 

[0129] With reference to FIG. 19, shown is one example of a process for providing visual search of an object 1900, where the search query includes a surround view of the object and the data searched includes three-dimensional models. At 1902, a visual search query that includes a first surround view is received. This first surround view is then compared to stored surround views at 1904. In some embodiments, this comparison can include extracting first measurement information for the object in the first surround view and comparing it to second measurement information extracted from the one or more stored surround views. For instance, this type of measurement information can be used for searching items such as clothing, shoes, or accessories. 
[0134] In the present example, the object view(s) are then compared to stored images at 2006. In some embodiments, one or more of the stored images can be extracted from stored surround views. These stored surround views can be retrieved from a database in some examples. In various examples, comparing the one or more object views to the stored images includes comparing the shape of the object in the surround view to the stored images. In other examples, comparing the one or more object views to the stored images includes comparing the appearance of the object in the surround view to the stored images. Furthermore, comparing the one or more object views to the stored images can include comparing the texture of the object in the surround view to the stored images. In some embodiments, comparing the one or more object views to the stored images includes comparing the context of the object in the surround view to the stored images. Of course any of these criteria for comparison can be used in conjunction with each other. 
“wherein the stored multi-view digital media representations include a second multi-view digital media representation generated by aggregating spatial information, scale information, and a plurality of different viewpoint 
[0080] In the present example embodiment, cameras 904, 906, 908, 910, 912, and 914 are positioned at different locations. In some examples, these cameras 904, 906, 908, 910, 912, and 914 can be associated with independent observers. For instance, the independent observers could be audience members at a concert, show, event, etc. In other examples, cameras 904, 906, 908, 910, 912, and 914 could be placed on tripods, stands, etc. In the present embodiment, the cameras 904, 906, 908, 910, 912, and 914 are used to capture views 904a, 906a, 908a, 910a, 912a, and 914a, respectively, of an object of interest 900, with world 902 providing the background scenery. The images captured by cameras 904, 906, 908, 910, 912, and 914 can be aggregated and used together in a single surround view in some examples. Each of the cameras 904, 906, 908, 910, 912, and 914 provides a different vantage point relative to the object of interest 900, so aggregating the images from these different locations provides information about different viewing angles of the object of interest 900. In addition, cameras 904, 906, 908, 910, 912, and 914 can provide a series of images from their respective locations over a span of time, such that the surround view generated from these series of images can include temporal information and can also indicate movement over time.
“generating a correspondence measure indicating the degree of similarity between the first multi-view digital media representation and a region of the second multi-view digital media representation; and” in Fig. 21 
[0137] Although the previous examples of visual search include using surround views as search queries, it may also be useful to provide search queries for two-dimensional images in some embodiments. With reference to FIG. 22, shown is an example of a process for providing visual search of an object 2200, where the search query includes a two-dimensional view of the object and the data searched includes surround view(s). At 2202, a visual search query that includes a two-dimensional view of an object to be searched is received. In some examples, the two-dimensional view is obtained from an object surround view, wherein the object surround view includes a three-dimensional model of the object. Next, the two-dimensional view is compared to surround views at 2204. In some examples, the two-dimensional view can be compared Various criteria can be used to compare the images or models such as the shape, appearance, texture, and context of the object. Of course any of these criteria for comparison can be used in conjunction with each other. 
(there must be at least one “region” that is similar in order for accurate results to be returned; For example, Fig. 13B 1312 results include at least one region; “World’s greatest dad” exists as a region on the cup; Examiner finds that “correspondence measure” broadly includes any correspondence that indicates that something is similar to something else—Examiner thus finds that any relevant search results is a “correspondence measure—see ¶ 124, for example); 
“transmitting an image associated with the second multi-view digital media representation in response to the visual search query, the image corresponding to the region of the second multi-view digital media representation” in ¶ 124 
[0124] In addition to providing information that can be used to find a specific instance of an object, surround views are also natively suited for answering questions such as: "what other objects are similar in shape and appearance?" Similar to the top-N best matches provided in response to a web search query, a surround view can be used with object categorization and recognition algorithms to indicate the "closest matches," in various examples. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer as applied to claim 1 and claim 18 above and further in view of Law US 20100100492 A1
With respect to claim 15 and claim 19, Holzer teaches “wherein the object comprises a first car” in Fig. 4B item 418; Fig. 7J item 786; “and the region of the second multi-view digital media representation comprises. . . ” in Fig.13B items 1312 (second region—“world’s greatest data” on the surface of cup). 
It appears Holzer fails to teach a second car. However, Law US 20100100492 A1 teaches a second car in ¶ 41.  Holzer and Law are analogous art because they are from the same field of endeavor.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the region of the second multi-view digital media representation in Holzer to include a second car as taught by Law.  The motivation would have been to sell a user a similar car based on previous users’ preferences. See Law ¶ 40 and ¶ 41. 
See also MPEP 2143 (I) Rationales B, D, F, and G. 
With respect to claim 16, Holzer teaches “16. (Original) The method of claim 15, wherein the image comprises a crop of the . . . from the second multi-view digital media representation” in Fig 13B item 1312 and 1310 Fig. 
It appears that the crop is not of a second car.  However, Law teaches a second car in ¶ 120. However, Law US 20100100492 A1 teaches a second car in ¶ 41.  Holzer and Law are analogous art because they are from the same field of endeavor as the claimed invention.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the region crop of the second multi-view digital media representation in Holzer to include a second car as taught by Law.  The motivation would have been to sell a user a similar car based on previous users’ preferences. See Law ¶40 and ¶ 41. See also MPEP 2143 (I) Rationales B, D, F, and G. 
With respect to claim 17, Holzer teaches “17. (Currently Amended) The method of claim 1, wherein the displayed tagged MVIDMRMVDMR comprises a 360 degree view of the car” in ¶ 67 (any object can be captured including a car); “associated with an advertisement to sell. . .” in ¶ 120 (advertisement suggests selling something).  
It appears Holzer fails to teach a second car. However, Law US 20100100492 A1 teaches a second car in ¶ 41.  Holzer and Law are analogous art because they are from the same field of endeavor as the claimed invention.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the advertisement to sell in Holzer to include a second car as taught by Law. The motivation would have been to sell a user a similar car based on previous users’ preferences. See Law ¶4 0 and ¶ 41. 
See also MPEP 2143 (I) Rationales B, D, F, and G. 

Response to Arguments
	The double patenting rejections are maintained. Applicant’s remaining arguments have been considered but are rendered moot by the new grounds of rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M PHILLIPS, III/         Primary Examiner, Art Unit 2159